
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Ms. Lee of California
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  United States Postal Service should issue a commemorative postage stamp
		  honoring former Representative Shirley Chisholm, and that the Citizens’ Stamp
		  Advisory Committee should recommend to the Postmaster General that such a stamp
		  be issued.
	
	
		Whereas Shirley Anita St. Hill Chisholm was born on
			 November 30, 1924, in Brooklyn, New York, to Charles and Ruby St. Hill;
		Whereas, in 1968, Shirley Chisholm made history by
			 becoming the first African-American woman elected to the House of
			 Representatives, representing the Twelfth Congressional District of New York
			 until her retirement in 1983;
		Whereas Shirley Chisholm was a founding member of the
			 Congressional Black Caucus, a fierce advocate for women's rights and democracy,
			 and a staunch opponent of the Vietnam War;
		Whereas Shirley Chisholm was an outspoken advocate for
			 equal rights, early childhood education, fair labor standards, and the Martin
			 Luther King, Jr.’s holiday effort;
		Whereas Shirley Chisholm was a cofounder of the New York
			 City Chapter of the National Organization for Women, the organization's first
			 chapter; and
		Whereas Shirley Chisholm further cemented her place in
			 history when she became the first African-American person to seek a major
			 political party's nomination for President in 1972: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)a commemorative postage stamp should be
			 issued by the United States Postal Service honoring former Representative
			 Shirley Chisholm; and
			(2)the Citizens'
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
